United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-772
Issued: November 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 8, 2011 appellant filed a timely appeal of the September 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On July 8, 2010 appellant, then a 39-year-old letter carrier, filed an occupational disease
claim alleging that he developed bilateral elbow pain while casing and delivering mail. He

1

5 U.S.C. §§ 8101-8193.

became aware of his condition on February 22, 2010 and realized that it was causally related to
his work duties on March 12, 2010. Appellant did not stop work.
On August 10, 2010 OWCP advised appellant of the factual and medical evidence needed
to establish his claim.
In an August 31, 2010 statement, appellant noted that he was scheduled for a magnetic
resonance imaging scan and would submit more documentation in a week.
In a June 15, 2010 report, Dr. James Boone, Jr., a Board-certified orthopedic surgeon,
reported a history of pain in both elbows with swelling over the lateral epicondyle. He noted
findings upon physical examination of tenderness with wrist extension, tenderness with palpation
over the epicondyle and over the posterior interosseous branch of the radial nerve, normal thumb
extensor strength, normal pinwheel/pinprick examination of the radial distribution and normal
Finkelstein test. Dr. Boone diagnosed lateral epicondylitis and recommended conservative
treatment. He stated: “I think it is from carrying the mail” and performing repetitive duties.
Dr. Boone believed appellant could not carry mail anymore and recommended that he be
retrained for a lighter, primarily sedentary job where he did not use the upper extremity.
On September 20, 2010 OWCP denied appellant’s claim on the grounds that the medical
evidence did not establish that the claimed elbow condition was related to the work-related
activities.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that she sustained an injury in the
performance of duty, she must submit sufficient evidence to establish that she experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

2

includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s job as a letter carrier involved performing repetitive
duties with his arms and elbows, casing mail and carrying a mailbag. It is also not disputed that
he was diagnosed with lateral epicondylitis. Appellant has not submitted sufficient medical
evidence to support that his lateral epicondylitis is causally related to the accepted employment
factors. On August 10, 2010 OWCP advised him of the medical evidence needed to establish his
claim. Appellant did not submit a rationalized medical report from an attending physician
addressing how specific employment factors may have caused or aggravated his claimed
condition.
On June 15, 2010 Dr. Boone diagnosed lateral epicondylitis. He noted findings of
tenderness with wrist extension, over the epicondyle and over the posterior interosseous branch
of the radial nerve. Dr. Boone opined that appellant’s pain was from carrying mail and
performing repetitive duties. He failed to provide a fully-rationalized opinion regarding the
causal relationship between appellant’s lateral epicondylitis and the factors of employment
believed to have caused or contributed to such condition.4 Dr. Boone did not address the process
by which repetitive activities such as casing mail or carrying a mailbag would cause the
diagnosed condition. His brief treatment note did not provide a full medical history or report the
results of any diagnostic testing. Moreover, Dr. Boone’s opinion on causal relationship appears
speculative and not based on a reasonable degree of medical certainty. Appellant submitted no
other medical evidence addressing how particular work duties caused or aggravated a diagnosed
condition.
On appeal, appellant asserts his belief that his condition was caused by casing mail. This
belief is not sufficient to establish causal relation. Appellant has not submitted adequate medical
documentation from a physician that explains why casing mail caused or contributed to his
diagnosed lateral epicondylitis.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

3

Solomon Polen, 51 ECAB 341 (2000).

4

Id.

3

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 20, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

